[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a summary process action for non-payment of rent. This action, with a return date of August 7, 2001 was ordered consolidated with D.N. 76868 — John Ryan, et al v. Norton Ryan, et al.
Because the defendants in this case have raised the issue of equitable ownership the two cases were consolidated pending the decision as to ownership in D.N. 76868.
Reference is made to the written memorandum of decision filed this date in D.N. 76868. In that case the issues were found in favor of the plaintiffs in this case, Norton Ryan and Loretta Stankiewicz.
In view of the judgment in D.N. 76868 in favor of the plaintiffs in this case, holding that John and Wendy Ryan do not have an ownership interest in the property, judgment for possession shall enter in this case in favor of the plaintiffs, plus costs. The evidence at trial established that the defendants did not pay rent due on May 1, 2001.
  ___________________, J. Klaczak
CT Page 1097